--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Incoming, Inc. 8-K [icnn-8k_265.htm]
 
 
Exhibit 10.1


EXCHANGE AGREEMENT


This EXCHANGE AGREEMENT (the “Agreement”), dated September 30, 2009 (the
“Agreement”) is entered into by and among National Association of Professional
Minorities, a limited liability company organized and existing under the laws of
New Jersey, (“NAPM”), Incoming, Inc., a Nevada corporation  (“ICNN”), and the
members of NAPM as listed in Exhibit A to this Agreement (collectively the “NAPM
Members”) (ICNN, NAPM and each of the NAPM Members each a “Party” and
collectively the “Parties”).


WHEREAS, the NAPM Members collectively own a 100% interest in NAPM (the "NAPM
Units");


WHEREAS,  the Parties consider it in their best interests for the NAPM members
to exchange the NAPM Units for One Million (1,000,000) shares of common stock of
ICNN, par value $ 0.001 per share (the “ICNN Shares”); and


WHEREAS, it is the intention of the Parties that: (i) ICNN shall acquire 100% of
the NAPM Units in exchange  for the ICNN Shares set forth herein; (ii) In
addition to the ICNN Shares, the NAPM Members shall also receive as
consideration options to purchase additional shares of ICNN common stock as set
forth herein (the “ICNN Options”); and (iii) said exchange shall qualify as a
transaction in securities exempt from registration or qualification under
regulation D of  the Securities Act of 1933, as amended and in effect on the
date of this Agreement (the “Securities Act”).


NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, and for other good and valuable consideration, the
sum and sufficiency of which is hereby acknowledged, the Parties hereto hereby
agree as follows:




ARTICLE I
EXCHANGE OF UNITS FOR COMMON STOCK


Section 1.1 Exchange of NAPM Units for ICNN Shares.


On the Closing Date (as hereinafter defined) and subject to the terms and
conditions set forth in this Agreement, NAPM Members shall sell, assign,
transfer, convey and deliver the NAPM Units (representing 100% of the issued and
outstanding NAPM Units), to ICNN, and ICNN shall accept the NAPM Units from the
NAPM Members in exchange for:


 
(a)
the issuance to the NAPM Members of a total of One Million (1,000,000) newly
issued common shares of ICNN, as allocated and set forth opposite of the names
of  each of the NAPM Members in Exhibit A hereto; and



 
(b)
the issuance to the NAPM Members of options to purchase a total of Two Million
(2,000,000)  common shares of ICNN at an exercise price of Fifty Cents ($0.50)
per share, pursuant to an option agreement in the form set forth in Exhibit B
hereto,  the options to be  allocated as set forth opposite of the names
of  each of the NAPM Members in Exhibit A hereto.



Section 1.2 Capitalization.


On the Closing Date, immediately before the transactions to be consummated
pursuant to this Agreement, ICNN shall have authorized (a) 75,000,000  shares of
Common Stock, par value $ 0.001 per share, of which 9,570,000  shares shall be
issued and outstanding, all of which are duly authorized, validly issued and
fully paid.



 
 

--------------------------------------------------------------------------------

 

Section 1.3 Closing.


The closing of the transactions contemplated by this Agreement (“Closing”) shall
take place at 10:00 a.m. E.S.T. on or before October 1, 2009 (“Closing Date”) at
a place mutually agreed upon by the Parties. At the Closing, NAPM Members shall
deliver to ICNN  100% of the NAPM Units.  In full consideration and exchange for
the NAPM Units, ICNN shall issue and exchange with NAPM Members the ICNN Shares,
and the ICNN Options.

 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF ICNN


ICNN hereby, jointly and severally, represents, warrants and agrees as follows:


Section 2.1 Corporate Organization.


 
(a)
ICNN is a corporation duly organized, validly existing and in good standing
under the laws of Nevada, and has all requisite corporate power and authority to
own its properties and assets and to conduct its business and is duly qualified
to do business in good standing in each jurisdiction in which the nature of the
business conducted by ICNN or the ownership or leasing of its properties makes
such qualification and being in good standing necessary, except where the
failure to be so qualified and in good standing will not have a material adverse
effect on the business, operations, properties, assets, condition or results of
operation of ICNN (a "ICNN Material Adverse Effect").



 
(b)
Copies of the Articles of Incorporation and By-laws of ICNN, with all amendments
thereto as of the date hereof, have been furnished to NAPM and the NAPM Members,
and such copies are accurate and complete as of the date hereof. The minute
books of ICNN are current as required by law, contain the minutes of all
meetings of the Board of Directors and shareholders of ICNN from its date of
incorporation to the date of this Agreement, and adequately reflect all material
actions taken by the Board of Directors and shareholders of ICNN.



Section 2.2 Capitalization of ICNN.


Immediately prior to the issuance of the ICNN Shares, the  authorized capital
stock of ICNN consists of (a) 75,000,000  shares of Common Stock, par value
$0.001 per share, of which 9,570,000  shares are issued and outstanding, all of
which are duly authorized, validly issued and fully paid. The Parties agree that
they have been informed of the issuances of the ICNN Shares, and that all such
issuances of ICNN Shares pursuant to this Agreement will be in accordance with
the provisions of this Agreement. All of the ICNN Shares to be issued pursuant
to this Agreement have been duly authorized and will be validly issued, fully
paid and non-assessable and no personal liability will attach to the ownership
thereof and in each instance, shall have been issued in accordance with the
registration requirements of applicable securities laws or an exemption
therefrom.  As of the date of this Agreement there are no outstanding options,
warrants, agreements, commitments, conversion rights, preemptive rights or other
rights to subscribe for, purchase or otherwise acquire any shares of capital
stock or any un-issued or treasury shares of capital stock of ICNN.


Section 2.3 Subsidiaries and Equity Investments.


 ICNN has no subsidiaries or equity interest in any corporation, partnership or
joint venture.


Section 2.4 Authorization and Validity of Agreements.


ICNN has all corporate power and authority to execute and deliver this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and upon the execution and delivery by NAPM and
the NAPM Members and the performance of their obligations herein, will
constitute, a legal, valid and binding obligation of ICNN. The execution and
delivery of this Agreement by ICNN and the consummation by ICNN of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action of ICNN, and no other
corporate proceedings on the part of ICNN are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.

 
 

--------------------------------------------------------------------------------

 



Section2.5 No Conflict or Violation.


The execution, delivery and performance of this Agreement by ICNN do not and
will not (i) violate or conflict with any provision of its Articles of
Incorporation or By-laws, (ii) violate any provision of law, or any order,
judgment or decree of any court or other governmental or regulatory authority,
(iii) violate or result in a breach of or constitute (with due notice or lapse
of time or both) a default under, or give to any other entity any right of
termination, amendment, acceleration or cancellation of, any contract, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which ICNN is a Party or by which it is bound or to which any
of its respective properties or assets is subject, (iv) result in the creation
or imposition of any lien, charge or encumbrance of any kind whatsoever upon any
of the properties or assets of ICNN, or (v) result in the cancellation,
modification, revocation or suspension of any of the licenses, franchises or
permits to which ICNN is bound.


Section 2.6 Consents and Approvals.


No consent, waiver, authorization or approval of any governmental or regulatory
authority, domestic or foreign, or of any other person, firm or corporation, is
required in connection with the execution and delivery of this Agreement by ICNN
or the performance by ICNN of its obligations hereunder.


Section 2.7 Absence of Certain Changes or Events.


 
(a)
As of the date of this Agreement, ICNN does not know or have reason to know of
any event, condition, circumstance or prospective development which threatens or
may threaten to have a material adverse effect on the assets, properties,
operations, prospects, net income or financial condition of ICNN.



 
(b)
There has not been any declaration, setting aside or payment of dividends or
distributions with respect to shares of capital stock of ICNN; and



Section 2.8 Disclosure.


This Agreement and any certificate attached hereto or delivered in accordance
with the terms hereby by or on behalf of ICNN in connection with the
transactions contemplated by this Agreement, when taken together, do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading.


Section 2.9 Financial Statements.


The audited balance sheet of ICNN and related statements of operations, cash
flow and shareholders' equity (“ICNN Financial Statements”) fairly present in
all material respects the financial position of ICNN as of the respective dates
thereof.  All notes and statements contained within the Financial
Statements  fairly present in all material respects the results of operations,
changes in shareholders' equity and cash flows of ICNN for the respective
periods or as of the respective dates set forth therein, all in conformity with
generally accepted accounting principles consistently applied during the periods
involved, except as otherwise noted therein.  


Section 2.10 Absence of Changes; No Undisclosed Liabilities.


Except as disclosed in any Form 10-K and Form 10-Q, ICNN has not incurred any
liability material to ICNN on a consolidated basis, except in the ordinary
course of its business, consistent with past practices; suffered a change, or
any event involving a prospective change, in the business, assets, financial
condition, or results of operations of ICNN which has had, or is reasonably
likely to have, individually or in the aggregate, an ICNN Material Adverse
Effect, (other than as a result of changes or proposed changes in federal or
state regulations of general applicability or interpretations thereof, changes
in generally accepted accounting principles, and changes that could, under the
circumstances, reasonably have been anticipated in light of disclosures made in

 
 

--------------------------------------------------------------------------------

 

 
writing by ICNN to NAPM pursuant hereto); or conducted its business and
operations other than in the ordinary course of business and consistent with
past practices. ICNN has no liability except for (a) liabilities set forth on
the face of the most recent balance sheet included in the ICNN Financial
Statements, and (b) liabilities which have arisen after the date of such balance
sheet in the ordinary course of business (none of which results from, arises out
of, relates to, is in the nature of, or was caused by any breach of contract,
tort, infringement, or violation of law). ICNN is not aware of any basis for any
present or future action, suit, proceeding, hearing, investigation, charge,
complaint, claim, or demand against it giving rise to any liability which
individually or in the aggregate is reasonably likely to have a ICNN Material
Adverse Effect.


Section 2.11 Litigation.


There is no action, suit, proceeding or investigation pending or threatened
against the Company or any subsidiary that may affect the validity of this
Agreement or the right of ICNN to enter into this Agreement or to consummate the
transactions contemplated hereby.


Section 2.12 Securities Laws.


ICNN has complied in all material respects with applicable federal and state
securities laws, rules and regulations, including the Sarbanes Oxley Act of
2002, as such laws, rules and regulations apply to ICNN and its securities; and
all shares of capital stock of the Company have been issued in accordance with
applicable federal and state securities laws, rules and regulations. There are
no stop orders in effect with respect to any of the Company’s securities.


Section 2.13 Tax.


ICNN has paid all taxes due to date, if any.


Section 2.14 34 Act Reports.


None of ICNN’s filings with the SEC contains any untrue statement of a material
fact or omits to state a material fact necessary to make the statements therein
not misleading, in light of the circumstances in which they were made.


Section 2.15Survival.


Each of the representations and warranties set forth in this Article II shall be
deemed represented and made by ICNN at the Closing as if made at such time and
shall survive the Closing for a period terminating on the second anniversary of
the date of this Agreement.


Section 2.16 Employees.


ICNN has no employees, employee benefit plan, program or arrangement, or
employment, severance or consulting agreements.  ICNN’s current officers and
directors serve without compensation. ICNN has no bonus, pension, profit-sharing
or other plans or commitments with respect to any of its officers, directors,
agents, or any other individuals or entities.

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF NAPM AND NAPM MEMBERS


Section 3.1NAPM , represents, warrants and agrees as follows:


Section 3.1.1 Organization.


NAPM is a Limited Liability Company, duly organized, validly existing and in
good standing under the laws of the state of New Jersey, USA,  and has all
requisite  power and authority to own its properties and assets and to conduct
its business as now conducted and is duly qualified to do business, is in good
standing in each jurisdiction wherein the nature of the business conducted by
NAPM or the ownership or leasing of its properties makes such qualification and
being in good standing necessary, except where the failure to be so qualified
and in good standing will not have a material adverse effect on the business,
operations, properties, assets, condition or results of operation of NAPM (a
“NAPM Material Adverse Effect”).  Copies of the Operating Agreement of NAPM with
all amendments thereto to as of the date hereof, have been furnished to ICNN,
and such copies are accurate and complete as of the date hereof. The books of
NAPM are current and adequately reflect all material actions taken by the NAPM
Members.

 
 

--------------------------------------------------------------------------------

 



Section 3.1.2 Authorization and Validity of Agreements.


NAPM has all  power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by NAPM and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary  action and no other proceedings on the part of NAPM
are necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. The NAPM Members have approved this Agreement on behalf of
NAPM and no other approvals are required to consummate the transactions
contemplated hereby. NAPM Members are competent to execute this Agreement, and
have the power to execute and perform this Agreement. No other proceedings on
the part of NAPM or NAPM Members are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.


Section 3.1.3 No Conflict or Violation.


The execution, delivery and performance of this Agreement by NAPM or NAPM
Members does not and will not violate or conflict with any provision of the
constituent documents of NAPM, and does not and will not violate any provision
of law, or any order, judgment or decree of any court or other governmental or
regulatory authority, nor violate, result in a breach of or constitute (with due
notice or lapse of time or both) a default under or give to any other entity any
right of termination, amendment, acceleration or cancellation of any contract,
lease, loan agreement, mortgage, security agreement, trust indenture or other
agreement or instrument to which NAPM or NAPM Members is a Party or by which it
is bound or to which any of its respective properties or assets is subject, nor
result in the creation or imposition of any lien, charge or encumbrance of any
kind whatsoever upon any of the properties or assets of NAPM or NAPM Members,
nor result in the cancellation, modification, revocation or suspension of any of
the licenses, franchises, permits to which NAPM or NAPM Members is bound.


Section 3.1.4 Capitalization.


The column of Exhibit A setting forth ownership percentages of the NAPM Members
is a complete and accurate representation of the capitalization of NAPM before
consummation of the transactions contemplated by this Agreement.


Section 3.2Each of the NAPM Members severally represents, warrants and agrees as
follows:


Section 3.2.1 Investment Representations.


The ICNN Shares will be acquired hereunder solely for the account of the NAPM
Members, for investment, and not with a view to the resale or distribution
thereof. NAPM Members understand and are able to bear any economic risks
associated with such investment in the ICNN Shares. NAPM Members have had full
access to all the information such members consider necessary or appropriate to
make informed investment decisions with respect to the ICNN Shares to be
acquired under this Agreement. NAPM Members further have had an opportunity to
ask questions and receive answers from ICNN’s directors regarding ICNN and to
obtain additional information (to the extent ICNN’s directors possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to such shareholder or to which
such shareholder had access. NAPM Members are at the time of the offer and
execution of this Agreement, either domiciled and resident outside the United
States (a “Foreign Shareholder”) and or are each an “accredited investor” (as
such term is defined in Rule 501(a) of Regulation D promulgated by the
Securities and Exchange Commission under the Securities Act).



 
 

--------------------------------------------------------------------------------

 

Section 3.2.2 Brokers’ Fees. 


NAPM Members have no liability to pay any fees or commissions or other
consideration to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.


Section 3.2.3 Disclosure.


This Agreement, the exhibits hereto and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of NAPM or the
NAPM Members in connection with the transactions contemplated by this Agreement,
when taken together, do not contain any untrue statement of a material fact or
omit any material fact necessary in order to make the statements contained
herein and/or therein not misleading.


Section 3.3 Survival.


Each of the representations and warranties set forth in this Article III shall
be deemed represented and made by NAPM and the NAPM Members at the Closing as if
made at such time and shall survive the Closing for a period terminating on the
second anniversary of the date of this Agreement.



ARTICLE IV
COVENANTS


Section 4.1 Certain Changes and Conduct of Business.


From and after the date of this Agreement and until the Closing Date, ICNN shall
conduct its business solely in the ordinary course consistent with past
practices and, in a manner consistent with all representations, warranties or
covenants of ICNN, and without the prior written consent of NAPM will not,
except as required or permitted pursuant to the terms hereof:


 
i.
make any material change in the conduct of its businesses and/or operations or
enter into any transaction other than in the ordinary course of business
consistent with past practices;



 
ii.
make any change in its Articles of Incorporation or By-laws; issue any
additional shares of capital stock or equity securities or grant any option,
warrant or right to acquire any capital stock or equity securities or issue any
security convertible into or exchangeable for its capital stock or alter in any
material term of any of its outstanding securities or make any change in its
outstanding shares of capital stock or its capitalization, whether by reason of
a reclassification, recapitalization, stock split or combination, exchange or
readjustment of shares, stock dividend or otherwise;

 
 
iii.
incur, assume or guarantee any indebtedness for borrowed money, issue any notes,
bonds, debentures or other corporate securities or grant any option, warrant or
right to purchase any thereof, or issue any securities convertible or
exchangeable for debt or equity securities of ICNN;

 
 
iv.
acquire any assets, raw materials or properties, or enter into any other
transaction, other than in the ordinary course of business consistent with past
practices;

 
 
v.
 make or commit to make any material capital expenditures;

 
 
vi.
guarantee any indebtedness for borrowed money or any other obligation of any
other person;


 
 

--------------------------------------------------------------------------------

 

 
 
vIi.
take any other action that would cause any of the representations and warranties
made by it in this Agreement not to remain true and correct in all material
respects;

 
Section 4.2 Access to Properties and Records.


ICNN shall afford to NAPM's (and each of the NAPM Members’) accountants, counsel
and authorized representatives full access during normal business hours
throughout the period prior to the Closing Date (or the earlier termination of
this Agreement) to all of ICNN’s books, contracts, commitments and records and,
during such period, shall furnish promptly to the requesting Party all other
information concerning ICNN's business as the requesting Party may reasonably
request, provided that no investigation or receipt of information pursuant to
this Section 4.2 shall affect any representation or warranty of or the
conditions to the obligations of any Party.


Section 4.3 Consents and Approvals. The Parties shall:


use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement.


Section 4.4 Public Announcement.


Unless otherwise required by applicable law, the Parties hereto shall consult
with each other before issuing any press release or otherwise making any public
statements with respect to this Agreement and shall not issue any such press
release or make any such public statement prior to such consultation.




ARTICLE V
TERMINATION AND ABANDONMENT


Section 5.1 Methods of Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time before the
Closing:


 
(a)
By the mutual written consent of NAPM, NAPM Members, and ICNN;



 
(b)
By ICNN, upon a material breach of any representation, warranty, covenant or
agreement on the part of NAPM or NAPM Members set forth in this Agreement.



 
(c)
By NAPM, upon a material breach of any representation, warranty, covenant or
agreement on the part of ICNN set forth in this Agreement



 
(d)
By either ICNN or NAPM, if the Closing shall not have consummated on or before
the Closing Date, provided, however, that this Agreement may be extended by
written consent of both  NAPM and ICNN.



 
(e)
By either NAPM or ICNN if a court of competent jurisdiction or governmental,
regulatory or administrative agency or commission shall have issued an order,
decree or ruling or taken any other action (which order, decree or ruling the
Parties hereto shall use its best efforts to lift), which permanently restrains,
enjoins or otherwise prohibits the transactions contemplated by this Agreement.



Section 5.2Procedure Upon Termination.


In the event of termination and abandonment of this Agreement by NAPM or ICNN
pursuant to Section 5.1, written notice thereof shall forthwith be given to the
other Parties, this Agreement shall terminate and the transactions contemplated
hereby shall be abandoned, without further action. If this Agreement is
terminated as provided herein, no Party to this Agreement shall have any
liability or further obligation to any other Party to this Agreement; provided,
however, that no termination of this Agreement pursuant to this Article V shall
relieve any Party of liability for a breach of any provision of this Agreement
occurring before such termination.

 
 

--------------------------------------------------------------------------------

 





ARTICLE VI
MISCELLANEOUS PROVISIONS


Section 6.1 Survival of Provisions.


The respective representations, warranties, covenants and agreements of each of
the Parties to this Agreement (except covenants and agreements which are
expressly required to be performed and are performed in full on or before the
Closing Date) shall survive the Closing Date and the consummation of the
transactions contemplated by this Agreement.   In the event of a breach of any
of such representations, warranties or covenants, the Party to whom such
representations, warranties or covenants have been made shall have all rights
and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such Party on or before
the Closing Date.


Section 6.2 Successors and Assigns.


This Agreement shall inure to the benefit of, and be binding upon, the Parties
hereto and their respective successors and assigns; provided, however, that no
Party shall assign or delegate any of the obligations created under this
Agreement without the prior written consent of the other Parties.


Section 6.3 Fees and Expenses.


Except as otherwise expressly provided in this Agreement, all legal and other
fees, costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the Party incurring such fees,
costs or expenses.


Section 6.4 Notices.


All notices and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been given or made if in writing and
delivered personally or sent by registered or certified mail (postage prepaid,
return receipt requested) to the Parties or to such other persons or at such
other addresses as shall be furnished by any Party by like notice to the others,
and such notice or communication shall be deemed to have been given or made as
of the date so delivered or mailed. No change in any of such addresses shall be
effective insofar as notices under this Section 6.4 are concerned unless  notice
of such change shall have been given to such other Party hereto as provided in
this Section 6.4


Section 6.5 Entire Agreement.


This Agreement, together with the exhibits hereto, represents the entire
agreement and understanding of the Parties with reference to the transactions
set forth herein and no representations or warranties have been made in
connection with this Agreement other than those expressly set forth herein or in
the exhibits, certificates and other documents delivered in accordance herewith.
This Agreement supersedes all prior negotiations, discussions, correspondence,
communications, understandings and agreements between the Parties relating to
the subject matter of this Agreement and all prior drafts of this Agreement, all
of which are merged into this Agreement. No prior drafts of this Agreement and
no words or phrases from any such prior drafts shall be admissible into evidence
in any action or suit involving this Agreement.


Section 6.6 Severability.


This Agreement shall be deemed severable, and the invalidity or unenforceability
of any term or provision hereof shall not affect the validity or enforceability
of this Agreement or of any other term or provision hereof. Furthermore, in lieu
of any such invalid or unenforceable term or provision, the Parties hereto
intend that there shall be added as a part of this Agreement a provision as
similar in terms to such invalid or unenforceable provision as may be possible
so as to be valid and enforceable.



 
 

--------------------------------------------------------------------------------

 

 
Section 6.7 Titles and Headings.


The Article and Section headings contained in this Agreement are solely for
convenience of reference and shall not affect the meaning or interpretation of
this Agreement or of any term or provision hereof.


Section 6.8 Counterparts.


This Agreement may be executed in two or more counterparts, each of which shall
be deemed one and the same agreement. In the event that any signature is
delivered by facsimile or electronic mail transmission, such signature shall
create a valid binding obligation of the Party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.


Section 6.9 Convenience of Forum; Consent to Jurisdiction.


The Parties to this Agreement, acting for themselves and for their respective
successors and assigns, without regard to domicile, citizenship or residence,
hereby expressly and irrevocably elect as the sole judicial forum for the
adjudication of any matters arising under or in connection with this Agreement,
and consent and subject themselves to the jurisdiction of the courts of the
State of Nevada in respect of any matter arising under this Agreement. Service
of process, notices and demands of such courts may be made upon any Party to
this Agreement by personal service at any place where it may be found or giving
notice to such Party as provided in Section 6.4.


Section 6.10 Governing Law.


This Agreement shall be governed by and interpreted and enforced in accordance
with the laws of the State of Nevada without giving effect to the choice of law
provisions thereof.


Section 6.11 Amendments and Waivers.


No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by all of the Parties hereto. No waiver by any
Party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.




[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the Parties hereto have executed this EXCHANGE AGREEMENT as
of the date first above written.
 
NAPM  Holdings,Ltd.
       
By:
  /s/ Guy Avivi        
Print Name:
  Guy Avivi        
Title:
  President  

 
 
NAPM Members :
 


 

  /s/ Joseph DiCostanzo     /s/ Guy Avivi
JOSEPH DiCOSTANZO
 
GUY AVIVI
 
  /s/ David Gutman     /s/ Ephren Taylor
DAVID GUTMAN
 
EPHREN TAYLOR
 
  /s/ Eyal Avivi     /s/ Richard Cuccinello
EYAL AVIVI
 
RICHARD CUCCINELLO

 


 
Incoming, Inc.
       
By:
  /s/ Ephren Taylor        
Print Name:
  Ephren Taylor        
Title:
  President, Director  

 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Exhibit A, to that certain Share Exchange Agreement, dated September 23, 2009,
between Incoming, Inc., a Nevada corporation (“Incoming”), the National
Association of Professional Minorities (“NAPM”), and the the members of NAPM
(the “NAPM Members”).
 


 
NAPM Member
NAPM % Held/Transferred to ICNN
ICNN Shares Issued to NAPM Member
ICNN Options issued to NAPM member
JOSEPH DiCOSTANZO
10.83%
108,300
216,600
DAVID GUTMAN
10.83%
108,300
216,600
EYAL AVIVI
21.67%
216,700
433,400
GUY AVIVI
21.67%
216,700
433,400
EPHREN TAYLOR
25.00%
250,000
500,000
RICHARD CUCCINELLO
10.00%
100,000
200,000
TOTAL:
100%
1,000,000
2,000,000



 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B   to that certain Share Exchange Agreement, dated September 23, 2009,
between Incoming, Inc., a Nevada corporation (“Incoming”), the National
Association of Professional Minorities (“NAPM”), and the the members of NAPM
(the “NAPM Members”).
 
OPTION AGREEMENT
 
This Option Agreement is entered into as of this 1st day of October 2009 by and
between Incoming, Inc., a Nevada corporation (the “Company”), and ______________
(the "Holder") with reference to the following:
 
WHEREAS, concurrently with the execution of this Option Agreement, Holder and
the Company have executed an Exchange Agreement whereby the Holder exchanged
100% of the Holder’s interest in the National Association of Professional
Minorities, a limited liability company organized and existing under the laws of
New Jersey (“NAPM”), for certain shares of the Company’s common stock; and
 
WHEREAS, Pursuant to the terms and conditions of the Exchange Agreement, the
Company grants to Holder an option to purchase additional shares of the Company
upon the terms and conditions set forth in this Option Agreement.
 
NOW, THEREFORE, the Company and Holder hereby agree as follows:
 
1. Grant of Option. In consideration of the Holder’s acceptance of the Company’s
offer to exchange the Holder’s interest in NAPM for the Company’s common stock,
the Company hereby grants to Holder an option (the "Option") to purchase up to
___________ shares of the Company's common stock (the “Shares”). The Option
shall also extend to and encompass any and all shares of common stock or other
securities which may be paid or issued by the Company with respect to the
Shares, whether by reason of a stock split, stock dividend, merger,
reorganization or similar transaction. The Option shall vest and may be
exercised according to the Vesting Schedule (the “Vesting Schedule”) set forth
in Section 3, below.
 
2. Exercise Price; Term; Manner of Exercise. The Option, which shall vest and
may be exercised according to the Vesting Schedule provided for in Section 3,
entitles Holder to purchase vested Shares from the Company at any time after the
first anniversary of this Option Agreement (the "First Exercise Date"). Subject
to adjustments as provided for herein, the exercise price of the Shares is Fifty
Cents ($0.50) per share.  The Option for any vested shares must be exercised
within five years of full vesting of all Shares.  The Holder may exercise the
vested portion of the Option at any time during the term of the Option after the
First Exercise Date by providing the Company with a written notice stating that
the Option has been exercised and by delivering to the Company a check in the
amount of the purchase price for each share purchased upon the exercise of the
Option. The per share exercise price shall be subject to adjustment for stock
splits, stock dividends, mergers, recapitalizations or other similar events. For
example, if there is a two-for-one stock split of the Company's Common Stock
prior to the exercise of the Option, the exercise price per share of previously
vested Option shares shall be adjusted to half that amount, and the number of
shares subject to the Option will double.
 

 
 

--------------------------------------------------------------------------------

 

3. Vesting Schedule. Provided that the Option has not been terminated prior to
such date, the Option shall vest and may be exercised on the following schedule:
One-fifth (1/5) of all of the Options (initially, __________ Shares) shall vest
and may be exercised on or after the first anniversary of this Option Agreement;
thereafter, for each of the next 4 years, an additional one-tenth (1/5) of all
of the Options shall vest and may be exercised on or after each anniversary of
this Option Agreement. Options that have become vested and are exercisable
shall, after the date of vesting, remain subject to exercise during the term of
the Option.  All ____________ Shares of the Option will have vested and may be
exercised on or after the fifth anniversary of this Option Agreement until the
fifteenth anniversary of this Option Agreement.
 
4. Covenants of the Company. The Company covenants and agrees with Holder that
the Company shall not take or suffer any action that would jeopardize Holder's
rights under this Option Agreement and that the Company shall, at all times
during the term of this Option Agreement, keep a number of the Company Shares
equal to the shares subject to the Option free and clear of any liens, claims,
encumbrances or interests of any kind.
 
5. Successors and Assigns. This Option Agreement shall inure to the benefit of
the successors and assigns of Holder and shall be binding on the successors and
assigns of the Company.
 
6. Governing Law; Disputes. This Option Agreement shall be governed by and
construed in accordance with the internal laws of the State of Nevada, without
regard to conflicts of law principles, according to its fair meaning and not in
favor of or against either the Company or Holder.
 
7. Legend on Shares of Common Stock. Holder hereby acknowledges and agrees that
the shares to be received by Holder upon the exercise of the Option have not
been registered under the Securities Act of 1933, and that the stock
certificates representing such shares shall bear such restrictive legends as the
Company or the Company's counsel deem necessary or advisable under applicable
law. Accordingly, Holder hereby agrees and acknowledges that the shares
purchased upon the exercise of the Option may not be sold until a registration
statement under the Securities Act of 1933 shall have become effective for such
shares or until an exemption from registration is available under the Securities
Act of 1933.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Holder and the Company have executed this Option Agreement
on the date and year first above written.

 
 

   
COMPANY
         
By:
             
Ephren W. Taylor II, President
                   
HOLDER
         
By:
       



 
